Citation Nr: 0303126	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-10 830	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for neck and shoulder 
conditions.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 1957 
and served in the United States Naval Reserves following his 
separation from active duty in June 1957 until his retirement 
from the Reserves in 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral defective 
hearing and for neck and shoulder conditions.


FINDINGS OF FACT

1.  The veteran currently has bilateral defective hearing 
which meets the requirements in VA regulation section 3.385 
for a hearing loss "disability".

2.  The veteran has had bilateral defective hearing which 
meets the current requirements in VA regulation section 3.385 
for a hearing loss "disability" from as early as October 
1962.

3.  The veteran's bilateral defective hearing is the result 
of an injury -- specifically, acoustic trauma from noise 
exposure -- which he sustained while serving as a pilot on 
active duty in the 1950s and in the Reserves.

4.  While serving on active duty in February 1956, the 
veteran was in an airplane crash.

5.  X-rays taken included views of the thoracic spine, the 
lumbar spine, and the right shoulder at the time of the 
airplane crash, and they revealed no evidence of abnormality; 
no x-rays were taken of the cervical spine or neck or of the 
left shoulder.

6.  Service medical records do not show any disease or injury 
of the neck or shoulders.

7.  There is no competent medical evidence of record showing 
a diagnosis of a current neck disability or competent lay or 
medical evidence showing persistent or recurrent symptoms of 
a neck disability.

8.  The veteran currently has a left shoulder disability, 
diagnosed as degenerative joint disease of the left shoulder.

9.  There is no competent medical evidence of record showing 
a diagnosis of a current right shoulder disability, and there 
is no competent lay or medical evidence showing persistent or 
recurrent symptoms of a right shoulder disability.

10.  Information and evidence of record does not indicate 
that the claimed disabilities of the neck or shoulder, to 
include degenerative joint disease of the left shoulder, may 
be associated with the airplane crash in service or with 
injuries or diseases of the neck or shoulder, if any, in 
service.


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2002).

2.  Neck and shoulder conditions were not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000, which emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  VA has promulgated regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Regardless of whether the requirements of the VCAA have been 
met concerning the claim for service connection for bilateral 
defective hearing, the Board has granted the veteran's claim 
in full in the decision below, and therefore, no harm or 
prejudice to the appellant has resulted.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  With 
regard to the claim for service connection for neck and 
shoulder conditions, VA's duties under the VCAA have been 
fulfilled in this case.  VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the RO 
specifically notified the veteran in an April 2002 letter of 
the enactment of the VCAA and what the evidence must show to 
establish entitlement to service connection.  The RO informed 
the veteran that the requirements for service connection 
included evidence showing an injury in service, a current 
disability, and a relationship between the injury and the 
current disability.  The RO notified the veteran that he 
could help with his claim by telling the RO about additional 
information or evidence that he wanted the RO to try to 
obtain for him.  The RO specifically listed all the evidence 
that it had already obtained on his behalf and was 
considering in conjunction with his claim.  In the July 2002 
supplemental statement of the case, the RO provided the 
veteran with notice of the VCAA regulations that had been 
implemented, and it readjudicated his claim in light of all 
the evidence of record because previous adjudications had 
been conducted prior to the enactment of the VCAA.  
Accordingly, the Board concludes that, with respect to this 
claim, all possible development has been conducted and all 
notification provided.

Service Connection.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability resulted from a disease or injury incurred or 
aggravated in line of duty in "the active military, naval, 
or air service . . . ."  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  "The term 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  A current disability is usually shown by medical 
evidence of a diagnosis for service connection purposes.  
Generally, a veteran's statements as to subjective 
symptomatology alone, such as complaints of pain, without 
medical evidence of an underlying impairment capable of 
causing the symptoms alleged, is not sufficient evidence of 
the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 
2001).  For example, where medical science has been unable to 
determine with certainty an underlying cause of certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, special legislation has been required to 
enable VA to assist that population of veterans.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2002).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed under certain VA regulations which manifests itself 
during a certain "presumptive" period established by law; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4)(i). 

Bilateral Defective Hearing.

In addition to the general requirements in the law for 
service connection, VA has specifically defined what is meant 
by a "disability" for the purposes of service connection 
for hearing loss or impairment.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385.

In this case, medical evidence, including the September 1999 
VA examination, shows that the veteran currently has 
bilateral defective hearing which meets requirements in VA 
regulation section 3.385 for a hearing loss "disability".  
Moreover, as shown by audiometric testing results on medical 
examinations conducted in conjunction with the veteran's 
service in the Reserves, the veteran has had bilateral 
defective hearing which meets the current requirements in VA 
regulation section 3.385 for a hearing loss "disability" 
from as early as October 1962.  (Generally speaking, the 
service departments conducted audiometric testing prior to 
October 31, 1967, using American Standards Association (ASA) 
units, and subsequent testing was done using the current 
method which employs the standards of the International 
Standards Organization (ISO).  The Board has converted the 
ASA units in this case on audiometric examination reports 
dated prior to October 31, 1967, to the ISO units for the 
purposes of determining that the veteran's defective hearing 
met the current VA regulatory requirements as early as 
1962.).

The Board has also given due consideration to the type and 
circumstances of the veteran's service as a Navy pilot both 
on active duty as well as in the Reserves, with particular 
consideration to noise exposure which he experienced from the 
aircraft he flew.  38 U.S.C.A. § 1154(a).  Concerning this, 
the Board concludes that the veteran's current bilateral 
defective hearing, which has been diagnosed both on 
examinations conducted while the veteran was in the Reserves 
as well as on the September 1999 VA examination as high 
frequency sensorineural hearing loss, is the result of an 
injury -- specifically, acoustic trauma from noise exposure -
- which he sustained as a pilot both while on active duty in 
the 1950s and during his service in the Navy reserves.  This 
injury was sustained over an extended period of time, during 
flights taken while the veteran was in flight school on 
active duty (flight school training is shown on his DD 214) 
and during subsequent flights which he took on active and 
inactive duty for training in the Reserves, as shown by the 
flight logs that the veteran has submitted.  The injury 
resulted in high frequency sensorineural hearing loss first 
shown on audiometric testing in 1962 and shown on at least 
five subsequent audiometric tests conducted between 1962 and 
1968.

Thus, the veteran's current hearing loss disability resulted 
from an injury, acoustic trauma due to noise exposure, 
incurred in line of duty in "the active military, naval, or 
air service . . . ."  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 101(24), 3.303, 3.304, 3.385.  Accordingly, the Board 
concludes that current bilateral defective hearing was 
incurred in service, and service connection must be granted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.385.

Neck and Shoulder Conditions.

In December 1996, the veteran claimed service connection for 
"neck and shoulder due to aircraft crash".  At a hearing 
conducted at the RO in December 1999, the veteran testified 
that he believed that he injured his neck and shoulder in an 
airplane crash in service, and he has submitted private 
medical records showing a current diagnosis of degenerative 
joint disease of the left shoulder.  At the hearing, the 
veteran stated that he first started having problems with 
aching in his left shoulder about 40 years after the 
accident.  With regard to his neck, he stated that he 
discovered one time that he could not turn his neck all the 
way to the left, and that a doctor had told him that he must 
have sustained a whiplash injury to the neck at one time.  
The veteran stated that he believed that the whiplash injury 
was sustained during the airplane crash in service.

Service records reflect that, in February 1956 while on 
active duty, the veteran was involved an airplane crash.  
X-rays taken in connection with the crash included views of 
the thoracic spine, the lumbar spine, and the right shoulder.  
These x-rays revealed no evidence of abnormality.  No x-rays 
were taken of the cervical spine or neck or of the left 
shoulder.  The service medical records do not show any 
disease or injury of the neck or shoulders in service.

Private medical records dated from 1994 to 1999 show that the 
veteran currently has a left shoulder disability, diagnosed 
as degenerative joint disease of the left shoulder.  On a 
private record, dated in April 1999, the doctor stated that 
the exact cause of the arthritis of the left shoulder could 
not be determined but certainly a previous injury to the 
shoulder could have started the process.  There is no 
competent medical evidence of record showing a diagnosis of a 
current right shoulder disability or competent lay or medical 
evidence showing persistent or recurrent symptoms of a right 
shoulder disability.  Moreover, there is no competent medical 
evidence of record showing a diagnosis of a current neck 
disability or competent lay or medical evidence showing 
persistent or recurrent symptoms of a neck disability.  
38 C.F.R. § 3.159(c)(4)(i); Degmetich, 104 F. 3d at 1332.

The veteran contends that he injured his neck and left 
shoulder in the airplane crash in 1956.  However, the medical 
evidence contemporaneous to the crash does not reflect such 
injuries.  It was the right, not the left, shoulder that was 
examined in service at the time of the crash, and there was 
no evidence of any right shoulder or neck or cervical spine 
injury shown at that time.  Because the information and 
evidence of record does not indicate that the claimed 
disabilities of the neck or shoulder, to include degenerative 
joint disease of the left shoulder, may be associated with 
the event of the airplane crash in service or with injuries 
or diseases of the neck or shoulder, if any, in service, the 
Board has determined that a medical examination or opinion in 
this case is not necessary to decide the claim for service 
connection.  38 C.F.R. § 3.159(c)(4)(i).

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for a neck and 
shoulder disability in this case because the evidence does 
not indicate that a current neck or right shoulder 
disability, if any, may be associated with the airplane crash 
in service or with injuries or diseases of the neck or right 
shoulder, if any, incurred service.  Moreover, although 
medical evidence does show a current left shoulder 
disability, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
left shoulder disability because the evidence does not 
indicate that the current degenerative joint disease of the 
left shoulder may be associated with the airplane crash in 
service or with injuries or diseases of the left shoulder, if 
any, incurred service.  Accordingly, for the reasons stated 
above, the Board concludes that neck and shoulder conditions 
were not incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.


ORDER

Service connection for bilateral defective hearing is 
granted.

Service connection for neck and shoulder conditions is 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

